DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment/arguments received on 11/20/2020. Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dantsker et al. (hereinafter Dantsker) (US Patent No. US 10,025,905 B2) in view of Bertha et al. (hereinafter Bertha) (US Patent Application Publication No. US 8,670,998 B2).
Claim 1 recites a computer-implemented method for providing critical care using a wearable device, the method comprising: 
monitoring one or more health parameters related to a critical care condition of a user of the wearable device via one or more sensors in the wearable device (Dantsker; col. 1 ,lines 48-63, col. 4, lines 37-58-monitoring user’s conditions and col. 20, line 52 to col. 21, line 6-)medical data criticality may also depend on context of the user 802, e.g., geographical location of the user (i.e., GPS-based or altimeter), whether the user is resting, walking, running, or falling, inferred for example by sensors worn by the user or sensors on a wearable communication device. Additionally, medical data criticality can depend on physiological and biological data 803 obtained from sensors, such as from sensors worn on the body (e.g., heart rate and blood pressure data), sensors on-board the communication device or a remote sensor (e.g., a sensor communicating with the communication device through a short-range connection, such as Bluetooth®, or through a long-range connection, such as the Internet or a communications network); 
generating a risk assessment based on values of the monitored one or more health parameters and a number of the assets (Dantsker; col. 2, lines 43-55-individual health risk data and col. 21, lines 24-34-Other types of input data associated with the user that can be used by the inference engine to determine medical data criticality can include individual health-risk assessment data of the individual 807, e.g., high risk for heart disease, and/or direct input 806.); and
generating alert information to the user of the wearable device based on the generated risk assessment, wherein the generating of the alert information includes displaying the geofence on a geofence interface, positioning a graphic for each asset at a corresponding determined location within the displayed geofence, and concurrently displaying the risk assessment on the geofence interface (Dantsker; col. 26, lines 12-30-The warnings, indications and guidance may be presented in various manners, including flashing lights, text based messages on a display, video displays, audio indications, or any other indication perceptible to anyone in close proximity to the communication device.), and 
wherein at least one step of the method is performed by a processor of the wearable device (Dantsker; col. 26, lines 12-30).


Dantsker fails to expressly teach “determining locations of assets that are within a radius of a geofence from a current location of the wearable device”. However, this feature is well known in the art, as evidenced by Bertha.
In particular, Bertha discloses “storing location data/information, a computing device (e.g., data management system 100, mobile device 105, and/or care provider computing device 110) may be used to define one or more geofences around one or more geographic areas (e.g., one or more care provider locations)…. geofences may be defined based on latitude and longitude coordinates of the center, as well as the radius, of the geographic areas.” in col. 9, lines17-36, “the geofences defined by patients, care providers, and non-care providers may be used to provide notification services.” in col. 9, lines 60-62. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Bertha with the motivation of to be able to determine when the mobile device (and/or any device associated therewith) enters and/or exits a geofenced area of a care provider location and/or a non-care provider location” in col. 13, lines 25-28.


As per claim 2, Dantsker discloses the method of claim 1, wherein the critical care condition can be selected from the group consisting of: heart attack, pneumonia, obesity, diabetes, allergies, injury, and surgery (Dantsker; col. 5, lines 29-65).  

As per claim 3, Dantsker discloses the method of claim 1, wherein each asset relevant to the critical care condition can be selected from the group consisting of: a defibrillator, a hospital, an insulin supply, an insulin purchase, a caregiver, a caregiver facility, a bathroom, an emergency room, a 2014P01850WOUS (PHB-10-8376) Page 2 of 10Application No. 15/532,524 Amendment Dated: March 20, 2020 Office Action Dated: January 6, 2020 shelter, a drugstore, a family member, a disability assistant, a wheelchair, an electric cart, a pair of crutches, an emergency services professional, and an epinephrine autoinjector (Dantsker; col. 26, lines 7-12).  

As per claim 5, Dantsker discloses the method of claim 1, further comprising: determining a likelihood of availability of each identified asset; and updating the risk assessment based on the likelihood of availability of each identified asset (Dantsker; col. 17, lines 1-25).  

As per claim 6, Dantsker discloses the method of claim 5, wherein the updating the risk assessment comprises: comparing the likelihood of availability of each identified asset with a threshold; and increasing a value of the risk assessment if the likelihood of availability of each identified asset is below the threshold (Dantsker; col. 5, lines 20-28).  

As per claim 9, Dantsker discloses the method of claim 1, wherein the processor of the wearable device is in communication with a user mobile device and a critical care network server (Dantsker; col. 8, lines 1-10 and fig. 1 and 5).  

As per claim 10, Dantsker discloses the method of claim 1, wherein generating the alert information to the user of the wearable device based on the risk assessment includes displaying a notification based on the risk assessment on a display screen of the wearable device, wherein the (Dantsker; col. 26, lines 7-17).  

As per claim 11, Dantsker discloses the method of claim 10, wherein the notification is generated by a critical care network server connected to the wearable device (Dantsker; col. 26, lines 7-17 and col. 28, lines 15-25).  

As per claim 12, Dantsker discloses the method of claim 1, wherein generating the alert information to the user of the wearable device based on the risk assessment can be selected from the group consisting of: playing a sound, generating a vibration, and generating a small electric shock (Dantsker; col. 23, line 55 to col. 24, line 4).  

As per claim 13, Dantsker discloses the method of claim 12, wherein the generating alert information depends on a value of the risk assessment (Dantsker; col. 32, lines 24-42).  

As per claim 14, Dantsker discloses the method of claim 1, further comprising: storing critical care information in a memory of the wearable device, the critical care information being associated with the critical care condition of the user of the wearable device (Dantsker; col. 2, lines 26-42).

Claim 15 recites a system for providing critical care using a wearable device, the system comprising:  2014P01850WOUS (PHB-10-8376) Page 4 of 10Application No. 15/532,524 Amendment Dated: March 20, 2020 Office Action Dated: January 6, 2020 
one or more critical care network servers, each server providing information regarding locations of assets, each asset designated as being relevant to one or more critical care conditions (Dantsker; col. 8, lines 57-67); and 

a memory configured to store information regarding a critical care condition associated with a user (Dantsker; col. 20, line 52 to col. 21, line 6); 
one or more sensors configured to monitor one or more health parameters related to the critical care condition associated with the user (Dantsker; col. 20, line 52 to col. 21, line 6); 
a processor configured for: 
identifying locations of assets determined to relevant to the condition of interest to the user, wherein the locations are identified as being within a predetermined radius of a current location of the user (Dantsker; col. 20, line 52 to col. 21, line 6 and col. 25, line 64 to col. 26, line 12); 
generating a risk assessment based on the monitored parameters and the identified locations of assets within the predetermined radius of the current location of the user (Dantsker; col. 2, lines 43-55); and 
generating alert information to the user of the wearable device based on the risk assessment; 
a display screen configured to display the alert information, including displaying a graphic for each of the assets at a corresponding identified location on a geofence interface and concurrently displaying the risk assessment on the geofence interface (Dantsker; col. 26, lines 12-30).  

As per claim 16, Dantsker discloses the system of claim 15, wherein the alert information displayed by the display screen of the wearable device is accompanied by a secondary alert, the secondary alert can be selected from the group consisting of: playing a sound, generating a vibration, (Dantsker; col. 22, lines 19-32-Examiner considers that the alert message to the user’s caregivers include a sound or vibration alert, such a text message).

Claim 17 recites a non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for providing on-demand wireless services, the method comprising:  2014P01850WOUS (PHB-10-8376) Page 5 of 10Application No. 15/532,524 Amendment Dated: March 20, 2020 Office Action Dated: January 6, 2020 
storing critical care information in a memory of the wearable device, the critical care information associated with a critical care condition of a user of the wearable device (Dantsker; col. 2, lines 26-42); 
monitoring one or more health parameters related to the critical care condition via one or more sensors in the wearable device (Dantsker; col. 1 ,lines 48-63, col. 4, lines 37-58, col. 20, line 52 to col. 21, line 6); 
identifying one or more assets within a predetermined radius of a current location of the user, each asset is relevant to the critical care condition; 
generating a risk assessment based on the one or more health parameters and locations of each identified asset (Dantsker; col. 2, lines 43-55, col. 21, lines 24-34); and 
generating alert information to a user of the wearable device based on the risk assessment, wherein the generating of the alert information includes positioning a graphic for each of the one or more assets at a corresponding identified location on a geofence interface and concurrently displaying the risk assessment on the geofence interface (Dantsker; col. 26, lines 12-30).  
The obviousness of modifying the teaching of Dantsker to include define one or more geofences around one or more geographic areas (e.g., one or more care provider locations) (as taught by Bertha) is as addressed above in the rejection of claim 1 and incorporated herein.

As per claim 18, Dantsker discloses the computer-implemented method of claim 1, wherein generating the alert information includes displaying an indication of a level of risk from a group consisting of low, medium and high risk (Dantsker; col. 5, line 66 to col. 6, line 17 and col. 21, lines 24-34).

As per claim 19, Dantsker discloses the computer-implemented method of claim 1, wherein generating the alert information further comprises displaying: 
a low level of risk indication in response to the one or more health parameters being with a predetermined normal range and a presence of at least a predetermined number of the assets located within the radius (Dantsker; col. 5, line 66 to col. 6, line 26); 
a medium level of risk indication in response to one of the one or more health parameters being outside of the predetermined normal range or a presence of less than the predetermined number of the assets located within the radius (Dantsker; col. 5, line 66 to col. 6, line 26); and 
a high level of risk indication in response to both the one or more health parameters being outside of the predetermined normal range and a presence of less than the predetermined number of the assets located within the radius (Dantsker; col. 5, line 66 to col. 6, line 26).  

As per claim 20, Dantsker discloses the computer-implemented method of claim 1, wherein generating the alert information further comprises displaying: a high level of risk indication in response to an absence of a predetermined number of the assets located within the radius (Dantsker; col. 5, line 66 to col. 6, line 26).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dantsker et al. (hereinafter Dantsker) (US Patent No. US 10,025,905 B2), Bertha et al. (hereinafter Bertha) (US Patent Application Publication No. US 8,670,998 B2) and further in view of Kowalkiewicz et al. (hereinafter Kowalkiewicz) (US Patent Application Publication No. US 20150100326 A1).
Claim 4 recites the method of claim 1, further comprising: 
determining a maximal period of time for accessing the asset based on a type of the critical care condition; 
detecting a type of a transportation; and 
determining the radius as a maximal distance of traveling for the maximal period of time using the detected transportation.  

Dantsker fails to expressly teach the limitations of claim 4 (determining a maximal period of time for accessing the asset based on a type of the critical care condition; detecting a type of a transportation; and determining the radius as a maximal distance of traveling for the maximal period of time using the detected transportation). However, this feature is well known in the art, as evidenced by Kowalkiewicz.
In particular, Kowalkiewicz discloses “dynamic appointment scheduler 126 determines if re-scheduling of the appointment is required. This may be necessary when, for instance, the user cannot arrive on-time (e.g., late or early) at the venue of the healthcare provider, the waiting period is too long,… Based on the user's current location and optionally the traffic information, the dynamic appointment scheduler 126 may estimate the time of arrival of the user at the healthcare provider's venue, and determine if the user is going to arrive too early or late for the appointment and whether re-scheduling is required. The user may be presented with an option to re-schedule the appointment or to book a faster mode of transportation.” in par. 53, “the dynamic appointment scheduler 126 may provide the user with an option to book a faster mode of transportation to the venue” in par. 81 and “the search may also be performed to find healthcare providers in close vicinity or within a 5 mile radius) around the user's current location or place of residence” in par. 72. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Kowalkiewicz with the motivation of to save the patient's time (Kowalkiewicz; par. 89).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dantsker et al. (hereinafter Dantsker) (US Patent No. US 10,025,905 B2), Bertha et al. (hereinafter Bertha) (US Patent Application Publication No. US 8,670,998 B2) and further in view of Clapp (US Patent No. US 8,758,238 B2).
Claim 7 recites the method of claim 5, wherein the determining the likelihood of availability of each identified asset comprises: determining a number of other users near each identified asset, and wherein each of the other users also have a respective critical condition related to the identified assets; and determining the likelihood of availability of each identified asset based on the number of other users.  

Claim 8 recites the method of claim 5, wherein determining the likelihood of availability of each identified asset comprises:2014P01850WOUS (PHB-10-8376) Page 3 of 10Application No. 15/532,524 Amendment Dated: March 20, 2020Office Action Dated: January 6, 2020determining a number of other users currently using an identified asset; and determining the likelihood of availability of each identified asset based on the number of other users.  
As per claims 7 and 8, Dantsker fails to expressly teach these limitations (determining a number of other users near each identified asset, and wherein each of the other users also have a respective critical condition related to the identified assets; and determining the likelihood of availability of each identified asset based on the number of other users, determining a number of other users currently using an identified asset; and determining the likelihood of availability of each identified asset based on 
In particular, Clapp discloses “patients may be risk stratified into three groups. The first group may correspond to high risk patients 118, the second group may correspond to medium risk patients 120, and the third group may correspond to low risk patients 122. The desired algorithm may then produce a healthcare provider visitation schedule based on risk stratification and respective patient location. Location-aware technology enables patient location information to not be constrained to a static database of residence locations, but can be dynamically updated through use of the device 102.” in col. 6, line 59 to col. 7, line 3 and “the health related location system employs traffic data to develop and/or alter the healthcare provider visitation schedule, as desired for optimization, convenience, and the like. The traffic data may be available via a Web-based data site. For instance, the server 104 may access a Web-based traffic data site via the communication network 106 and utilize respective traffic information in scheduling algorithms. The traffic data may be utilized during creation of a visit schedule, or alternatively, may be utilized to alter an existing visit schedule. For example, the health related location awareness system 100 derives a mobile healthcare provider visitation schedule progressing from a first patient, A, then to a second patient, B, then to a third patient, C, and finally to a fourth patient, D. Traffic data, such as that received from a Web-based traffic data site, may indicate a road constriction or closure due to an accident, construction, disabled vehicle, and the like, whereby the originally prescribed route from B to C is either impossible to take or substantially hindered. The scheduling algorithm may then factor in the real-time traffic data and alter the visitation schedule from ABCD to ACBD for overall patient visitation time efficiency and healthcare provider convenience.” in col. 7, lines 8-32. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Clapp with the (Clapp; col. 7, lines 8-10).

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Applicant argues that Dantsker teaches receiving risk assessment data as an input and using it to determine medical data criticality, Dantsker does not teach “generating a risk assessment based on values of the monitored one or more health parameters and a number of the assets”. In response, Examiner submits that the current specification recites “a risk assessment for a user having a critical condition is a function of one or more health parameters of the user relevant to the critical condition and a number of assets in proximity to the user that can provide healthcare services addressing the critical condition of the user” in par. 29. Dantsker teaches “systems and devices implementing a method including receiving, at an inference engine of the communication device, a plurality of data associated with a user's condition. A medical data criticality may be determined by combining the plurality of data, and a resource allocation may be determined based at least in part on the determined medical data criticality.” in col. 2, lines 43-49. Therefore, Dantsker’s “medical data criticality” is considered as “risk assessment”. Dantsker teaches “the plurality of data may include at least one of environmental data, context data, physiological and biological data, health record data, long-term historical health data, directly input data, individual health risk data, personal genomic data, behavioral data, and public alerts.” And Applicant argues that Dantsker receives the “risk assessment data”, however, Dantsker’s system receives “individual health risk data” and also “a resource allocation data” which are used to determine the criticality (a risk assessment) of the patient. 
in 26, lines 12-30. Dantsker also teaches “In an embodiment, an onboard processor or remote processor may determine a context based on medical data received (e.g., location sensor data, accelerometer data, outdoor temperature data, clock inputs, etc.). The processor may use the determined context to modify and adapt the algorithms and other analytics applied to the medical data to tailor the results of the analysis and/or the actions taken in response to the results. As an example, an impending medical issue identified in a remote location may result in an alert being issued to a healthcare or emergency medicine provider.” in col. 30, lines 21-31. Dantsker also teaches “Similarly, a user, other entity, and/or a remote resource may be notified of other critical resource constraints. The notification may even include a location of the communication device, such as an address or global positioning system coordinates.” in col. 32, lines 13-18. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.